            Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 1 of 16



                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

MARY R. REYNOLDS,                                   )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       Case No. 5:18-CV-00099-XR
                                                    )
MEDICREDIT, INC.,                                   )
                                                    )
       Defendant.                                   )

DEFENDANT MEDICREDIT, INC.’S MOTION FOR SUMMARY JUDGMENT OR, IN
    THE ALTERNATIVE, MOTION TO DISMISS FOR LACK OF STANDING

       COMES NOW Defendant Medicredit, Inc. (“Medicredit”), under F.R.C.P. 12(b)(1) & 56,

moves for summary judgment or, in the alternative, for dismissal for lack of standing:

       I.       Preliminary Statement

        The dispositive issue in this case is a purely legal question—do the two Notices

Medicredit sent Plaintiff violate the FDCPA when they listed the same number for Plaintiff’s

account with Medicredit, but also listed the two different account numbers for Plaintiff’s

accounts with the original creditor. Because even the most cursory reading of the two Notices

reveals that they concerned separate obligations and the nature, amount, and identity of those

obligations, the answer to that question must be “no.” This Court, therefore, should enter

summary judgment on Plaintiff’s claims against Medicredit.

        Even if this Court finds that Medicredit could be liable under the FDCPA, it should still

enter summary judgment in its favor on the issue of damages. Plaintiff testified in her deposition

that she has not incurred any actual damages as a result of Medicredit’s alleged conduct and has

not identified any actual damages throughout discovery in this case. This Court, therefore,

should enter summary judgment in Medicredit’s favor holding that Plaintiff cannot recover any
            Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 2 of 16



actual damages in this case. Because Plaintiff, as a matter of law, lacks actual damages, she also

lacks Article III standing. This Court, therefore, should grant Medicredit’s Motion for Summary

Judgment or, in the Alternative, Motion to Dismiss for Lack of Standing.

       II.      Statement of Undisputed Material Facts

       1.       Plaintiff incurred two debts with Methodist Specialty and Transplant Hospital

(“Methodist”). See Transcript of Deposition of Mary Reynolds, attached as Exhibit A, at p.

19:20–25.

       2.       The first debt was incurred in the amount of $600.00 for services rendered by

Methodist on March 26, 2017. See Exhibit A at p. 20:5–11.

       3.       The second debt was incurred in the amount of $75.00 for services rendered by

Methodist on August 6, 2017. See Exhibit A at p. 20:12–23.

       4.       Plaintiff received at least one bill from Methodist for the March 26, 2017, date of

service. See Exhibit A at p. 20:19–23; see also Bill for services with a statement date of May 3,

2017 (the “Methodist Bill”), attached as Exhibit B.

       5.       The amount stated on the Methodist Bill as owing is $600.00, and lists the dates

of services as March 26, 2017, through April 1, 2017. See Exhibit B.

       6.       The account number listed on the Methodist Bill is XXXXX4070. See Exhibit B.

The Methodist Bill lists that account number in two places—near the top right and on the left just

below “Account Activity.” See Exhibit B; and Exhibit A at pp. 27:17–28:9.

       7.       After Plaintiff did not pay the Methodist Bill, Methodist placed her account with

Medicredit on September 5, 2017. See Declaration of Don Wright, attached as Exhibit C, at ¶ 3.




                                                 2
                                                                                         SL 3081369.1
            Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 3 of 16



       8.        Medicredit then sent Plaintiff a written notice dated September 12, 2017 (the

“September Notice”). See Exhibit C at ¶ 4; and Notice dated September 12, 2017, attached as

Exhibit D.

       9.        In the top left corner and bottom right corner of the first page of the September

Notice, it states, “Account #: XXXX2938.” See Exhibit D at p. 1.

       10.       In the middle of the first page of the September Notice, the following table

appears with an “Important Notice” just above it:




See Exhibit D at p. 1.

       11.       The “Client Account #” in that table is XXXXX4070, the same account number

listed in the Methodist Bill. Compare Exhibit D at p. 1 with Exhibit B; see also Exhibit A at

pp. 26:8–29:9.

       12.       On January 20, 2018, Methodist separately placed Plaintiff’s account related to

her August 5, 2017, visit with Medicredit. See Exhibit C at ¶ 5.

       13.       On January 26, 2018, Medicredit sent a written notice to Plaintiff related to the

account for the August visit (the “January Notice”). See Exhibit C at ¶ 6; and Notice dated

January 26, 2018, attached as Exhibit E.
                                                 3
                                                                                        SL 3081369.1
          Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 4 of 16



       14.     On the top left and bottom right of the first page of the January Notice the

“Account #” is listed as XXXX2938. See Exhibit E at p. 1.

       15.     Similar to the September Notice, the January Notice also contains the following

table with an “Important Notice” listed just above it:




See Exhibit E at p. 1.

       16.     Both the September Notice and the January Notice contain the following

language, just below the header:




See Exhibit D at p. 1 and Exhibit E at p. 1.

       17.     The “Client Account #” listed in the January Notice is different than that of the

September Notice. Compare Exhibit D at p. 1 with Exhibit E at p. 1.

       18.     The “Client Account #” on the January Notice corresponds to the account number

Methodist assigned to Plaintiff’s account for her August 6, 2017 visit. See Exhibit C at ¶ 7.

       19.     The “Account #” listed on both the September Notice and the January Notice

corresponds to the account number Medicredit assigned to Plaintiff. See Exhibit C at ¶ 8.

                                                 4
                                                                                        SL 3081369.1
          Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 5 of 16



       20.     In her deposition, Plaintiff testified that the only actual damages she believes she

has in this case are emotional distress damages. See Exhibit A at pp. 44:8–47:23.

       21.     Plaintiff also admitted in her deposition that her alleged emotional distress was a

result of owing money to a creditor when she could not pay and because she was receiving phone

calls about the debt. See Exhibit A at pp. 45:9–46:14.

       22.     As to her alleged emotional distress, Plaintiff has disclosed only that she told her

son that she was “really, really stressed.” See Exhibit A at p. 45:5–19.

       23.     Plaintiff further testified that not even her husband has commented on any change

in her emotional state after receiving the Notices. See Exhibit A at p. 57:21–25.

       24.     In her Rule 26(a)(1) disclosures, Plaintiff only disclosed herself, Defendant and

its employees, a potential expert, and employees of Methodist as individuals with discoverable

information in this case. See Plaintiff’s Rule 26(a)(1) Disclosures, attached as Exhibit F, at pp.

1–2.

       25.     As for trial witnesses, Plaintiff disclosed only herself and Don Wright,

Medicredit’s Senior Vice President of Operations, in her Rule 26(a)(3) disclosures.              See

Plaintiff’s 26(a)(3) Disclosures, attached as Exhibit G, at p. 1.

       III.    Summary Judgment Standard

       Courts must grant summary judgment when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see also Meadaa v. K.A.P. Enterprises, L.L.C., 756 F.3d 875, 880 (5th Cir. 2014).

A dispute is genuine only “if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).




                                                 5
                                                                                          SL 3081369.1
          Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 6 of 16



       The moving party bears the initial burden of demonstrating the absence of a genuine issue

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). When the moving party

meets this burden, the non-moving party must present specific facts that establish the existence

of a genuine issue of fact for trial. See Distribuidora Mari Jose, S.A. de C.V. v. Transmaritime,

Inc., 738 F.3d 703, 706 (5th Cir. 2013). But, “[w]here the record taken as a whole could not lead

a rational trier of fact to find for the non-moving party, there is no genuine issue for

trial.” Hillman v. Loga, 697 F.3d 299, 302 (5th Cir. 2012).

       IV.     Argument

       Plaintiff’s claims in this case fail for three reasons: (1) the September Notice and the

January Notice do not fall below the “least sophisticated consumer” or “unsophisticated

consumer” standards; (2) even if they did, Plaintiff cannot recover actual damages; and (3)

because she cannot recover actual damages, Plaintiff lacks Article III standing and thus this

Court lacks subject matter jurisdiction.

               A. The Notices do not violate the FDCPA because the least sophisticated
                  consumer would understand that they were for separate financial
                  obligations.

       Plaintiff claims that the September Notice and January Notice (collectively the

“Notices”) violate the FDCPA in that they are misleading or deceptive. These claims fail

because the “least sophisticated consumer” or “unsophisticated consumer” would not be

deceived or mislead by the Notices. In this case, Plaintiff argues that because the Notices

contained both Medicredit’s account number and the account numbers Methodist assigned to

Plaintiff’s accounts the Notices violate sections 1692e, e(2),& e(10), as well as section 1692f of

the FDCPA. See Doc. 19 at pp. 3–5. In other words, Plaintiff essentially asserts that she was




                                                6
                                                                                        SL 3081369.1
          Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 7 of 16



misled about her rights as to the debt referenced in the January Notice and that because she was

misled, Medicredit engaged in an unfair collection practice.

       But “to determine whether a collection letter contains false, deceptive, or misleading

representations, a court views the letter from the perspective of an ‘unsophisticated or least

sophisticated consumer.’”1 Nolan v. Account Control Tech., Inc., 2018 WL 1903147, at *2

(W.D.Tex. Feb. 23, 2018) (quoting Daugherty v. Convergent Outsourcing, Inc., 836 F.3d 507,

511 (5th Cir. 2016)). This standard is an objective one. Taylor v. Perrin, Landry, deLaunay &

Durand, 103 F.3d 1232, 1236 (5th Cir. 1997).

       Although the Court should “assume that the plaintiff-debtor is neither shrewd nor

experienced in dealing with creditors,” it should “not consider the debtor as tied to the ‘very last

rung on the intelligence or sophistication ladder.’” Goswami v. Am. Collections Enter., Inc., 377

F.3d 488, 495 (5th Cir. 2004).       Or as one court has put it, a hypothetical consumer is

“uninformed, naïve, and trusting, but...possesses reasonable intelligence, and is capable of

making basic logical deductions and inferences.” Sanford v. Portfolio Recovery Assocs., LLC,

2013 WL 3798285, at *12 (E.D.Mich. July 22, 2013). That consumer is not an “idiot” or

“dimwit.” Id. (citing Wahl v. Midland Credit Mgmt., Inc., 556 F.3d 643, 645 (7th Cir. 2009)).

The hypothetical consumer also “is ‘not illiterate, and can be expected to read the entire

collection letter with some care.’” Gomez v. Niemann & Heyer, LLP, 2016 WL 3562148, at *3

(W.D.Tex. June 24, 2016) (quoting Osborn v. Ekpsz, LLC, 821 F.Supp.2d 859, 867 (S.D.Tex.

2001)). Courts must analyze whether a debt collection letter is misleading as a whole. Gonzalez

v. Kay, 577 F.3d 600, 607 (5th Cir. 2009). Further, the “least sophisticated consumer” standard

1
  The Fifth Circuit has yet to decide whether courts within its jurisdiction are to apple the
“unsophisticated consumer” or the “least sophisticated consumer” standard, but in most cases,
the outcome is the same regardless of which standard applies. See McMurray v. ProCollect, Inc.,
687 F.3d 665, 669 (5th Cir 2012).
                                                 7
                                                                                          SL 3081369.1
          Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 8 of 16



does not only protect consumers; it also protects “’debt collectors against liability for bizarre or

idiosyncratic consumer interpretations of collection materials.’” Id. at 603 (quoting Taylor, 103

F.3d at 1236). While this issue is normally one of fact, where, as here, “’reasonable minds’

cannot differ”, whether a debt collection notice falls below the “least sophisticated consumer” or

“unsophisticated consumer” standards and is deceptive, misleading, or unfair is an issue a court

may appropriately decide on summary judgment. Gomez, 2016 WL 3562148, at *4 (quoting

Gonzalez, 577 F.3d at 606–07).

       Here, as a matter of law, the Notices, when read as a whole, do not violate the

“unsophisticated consumer” or “least sophisticated consumer” standards. When read as a whole

and “with some care”, even the “least sophisticated consumer” would realize the Notices

pertained to two different debts. The September Notice, in the middle of the page in a table,

states that the account number assigned by Methodist is XXXXX4070, that the date of service

was March 26, 2017, and the balance due and owing was $600.




See Statement of Undisputed Material Facts (“SUMF”) at ¶ 10.


                                                 8
                                                                                          SL 3081369.1
            Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 9 of 16



          The January Notice, by contrast, provides that the account number assigned by Methodist

is XXXXX3445, the date of service was August 6, 2017, and the balance due and owing was

$75.00.




See SUMF at ¶ 15. Further, both Notices explicitly direct the reader’s attention to the table and

debt listed therein:




See Exhibit D at p. 1 and Exhibit E at p. 1. In other words, both Notices tell the reader that the

debt list in the table is the debt for which the notice is being sent.

          So when read as a whole, even the “least sophisticated consumer” or the “unsophisticated

consumer” would realize the two Notices pertained to separate debts from two separate visits to

Methodist and would not be deceived or misled by Medicredit’s use of its own account number

on both Notices. Indeed, such a consumer would readily be able to determine that the two

Notices pertained to separate debts. The Notices specifically direct the reader to the debt listed

in the table “below”. Further, the “client account number” on each Notice corresponds to the

                                                   9
                                                                                        SL 3081369.1
         Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 10 of 16



account number listed in the bills Plaintiff received or should have received from Methodist, the

original creditor. So no reasonable reading of the Notices would make the January Notice

deceptive or misleading; rather, only a “bizarre or idiosyncratic” reading of the Notices would

make the January Notice deceptive or misleading. Reasonable minds, therefore, could not differ

such that summary judgment is appropriate on this issue.

       Thus, this Court should grant Medicredit’s Motion for Summary Judgment.

               B. Even if Plaintiff can establish liability under the FDCPA, she lacks actual
                  damages.

       Plaintiff has admitted that she cannot prove causation-in-fact for her alleged emotional

distress claims and that she lacks actual damages. Therefore, even if Plaintiff can establish

liability, this Court should enter summary judgment in Medicredit’s favor and hold that Plaintiff

cannot recover actual damages. In addition, because Plaintiff lacks actual damages, she does not

have standing to bring this claim this Court thus lacks subject matter jurisdiction.

               i.      Plaintiff cannot recover actual damages.

       In her Amended Complaint, Plaintiff seeks to recover actual damages.               Plaintiff,

however, has testified that she does not, in fact, have any actual damages as a result of the

alleged violation of the FDCPA in this case. Under the FDCPA, to recover actual damages, a

plaintiff must prove that the actual damages were “sustained...as a result of” the alleged violation

of the FDCPA. See 15 U.S.C. § 1692k(a)(1) (“...any debt collector who fails to comply with any

provision of this subchapter...is liable...in an amount equal to the sum of...any actual damage

sustained...as a result of such failure.”) (emphasis added). In her deposition, Plaintiff testified

that the only actual damages she believes she has in this case are emotional distress damages.

See SUMF at ¶ 19. Plaintiff, however, has conceded that she cannot establish causation—an

essential element of her claim for actual damages—because she has admitted that her alleged

                                                 10
                                                                                          SL 3081369.1
         Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 11 of 16



emotional distress is not “as a result of” the Notices. Even were Plaintiff able to establish cause-

in-fact, Plaintiff lacks sufficient evidence of her alleged emotional distress.

       First, Plaintiff admitted in her deposition that her alleged emotional distress was a result

of owing money to a creditor when she could not pay and because she was receiving phone calls

about the debt. See SUMF at ¶ 20. So the emotional distress Plaintiff alleges in this case was

not caused by the alleged violation of the FDCPA—that is, her alleged emotional distress is

admittedly not “as a result of” or caused by the allegedly deficient Notices. Thus, because

Plaintiff cannot establish that the Notices were the cause of her alleged emotional distress, and

because she has not disclosed any other actual damages, this Court should hold that, if Plaintiff

can establish liability, she is not entitled to actual damages.           In this situation, such a

determination is appropriate given that Plaintiff has not disclosed any other alleged actual

damages. See F.R.C.P. 37(c)(1)(C) & 37(b)(2)(A)(ii).

       Second, even if Plaintiff were allowed to proceed on her claim for emotional distress

damages, the evidence she has disclosed in support thereof is insufficient as a matter of law. In

the Fifth Circuit, a plaintiff’s “conclusory statements that [s]he suffered emotional harm are

insufficient” to recover damages for emotional distress. Miller v. Raytheon Co., 716 F.3d 138,

147 (5th Cir. 2013) (siting Brady v. Fort Bend Cnty., 145 F.3d 691, 719 (5th Cir. 1998)).

Instead, claims for emotional distress damages “must be supported by specific evidence of the

nature and extent of the harm.” Id. (citing Patterson v. P.H.P. Healthcare Corp., 90 F.3d 927,

938 (5th Cir. 1996)). That is, a plaintiff’s self-serving testimony on its own is insufficient to

grant an award of damages for emotional distress; the plaintiff’s self-serving testimony must be

coupled with other corroborating evidence, such as that from a mental health professional or a

spouse, family member, friend, or coworker about “objective evidence of emotional distress,


                                                 11
                                                                                          SL 3081369.1
         Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 12 of 16



such as crying spells, outbursts of anger, sleeplessness, or excessive sleeping.” See id. and

Brady, 145 F.3d at 719. Indeed, the U.S. Supreme Court has specifically held that “conclusory

statements that the plaintiff suffered emotional distress...[do not] support[] an award of

compensatory damages.” See Price v. City of Charlotte, 93 F.3d 1241, 1254 (4th Cir. 1996)

(citing Carey v. Piphus, 435 U.S. 247, 264 1978)).

       Here, Plaintiff has submitted only her conclusory, self-serving testimony as evidence of

her alleged emotional distress. She has disclosed only that she told her son that she was “really,

really stressed.” See SUMF at ¶ 21. She also has not disclosed any witnesses who can offer

“objective evidence of emotional distress”; in fact, Plaintiff affirmatively testified that not even

her husband has commented on any change in her emotional state after receiving the Notices.

See SUMF at ¶ 22. And Plaintiff disclosed no other witnesses concerning her emotional distress

damages. In her Rule 26(a)(1) disclosures, Plaintiff only disclosed herself, Defendant and its

employees, a potential expert, and employees of Methodist as individuals with discoverable

information in this case. See SUMF at ¶ 23. Further, Plaintiff disclosed only herself and Don

Wright, Medicredit’s Senior Vice President of Operations, as trial witnesses in her Rule 26(a)(3)

disclosures. See SUMF at ¶ 24. So, under Fifth Circuit and U.S. Supreme Court precedent,

Plaintiff cannot establish sufficient evidence for a jury to award her emotional distress damages.

This Court, therefore, should grant Medicredit’s Motion and hold that Plaintiff, as a matter of

law, cannot recover actual damages even if she could establish liability.

               ii.     Because Plaintiff cannot recover actual damages, she lacks standing to
                       bring this claim and this Court should dismiss her Amended
                       Complaint because it lacks subject matter jurisdiction.

       As set out above, Plaintiff cannot, as a matter of law, recover actual damages. And

because she cannot recover actual damages, Plaintiff lacks Article III standing to bring this case.


                                                12
                                                                                          SL 3081369.1
         Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 13 of 16



Article III standing goes to a court’s subject matter jurisdiction.2 See Crane v. Johnson, 783 F.3d

244, 250–51 (5th Cir. 2015). In ruling on a motion to dismiss for lack of subject matter

jurisdiction, a court possesses the “power to dismiss...on any one of three separate bases: (1) the

complaint alone; (2) the complaint supplemented by undisputed facts evidenced in the record; or

(3) the complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.”

Id. at 251.

        To establish Article III standing, a plaintiff “must have (1) suffered an injury in fact, (2)

that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision.” Sayles v. Advanced Recovery Sys., Inc., 865 F.3d

246, 250 (5th Cir. 2017) (quoting Spokeo, Inc. v. Robins, ----- U.S. -----, 136 S. Ct. 1540, 1547

(2016)). In this case, Plaintiff cannot establish the first element of Article III standing—that she

suffered an injury in fact.

        The Supreme Court recently held in Spokeo that, to establish the first element of Article

III standing, a “’concrete’ injury must be ‘defacto’; that is, it must actually exist.” Id. (quoting

Spokeo, 136 S. Ct. at 1548). While a violation of a procedural, statutory right may be sufficient

“in some circumstances to constitute injury in fact”, the alleged statutory violation must create

the “risk of real harm.” Id.

        Here, unlike the failure to report a debt as disputed to credit reporting agencies at issue in

Sayles, the alleged misleading or deceiving nature of the Notices does not present a “risk of real

harm.” As the Fifth Circuit noted in Sayles, incorrect credit reporting can have real, financial

2
  Issues related to a court’s subject matter jurisdiction may be raised at any time and are not
subject to waiver. See F.R.C.P. 12(h)(1) (stating that only the defenses “listed in Rule 12(b)(2)–
(5)” are waived if not timely raised); see also Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006)
(“...subject-matter jurisdiction, because it involves a court’s power to hear a case, can never be
forfeited or waived...Moreover, courts...have an independent obligation to determine whether
subject-matter jurisdiction exists, even in the absence of a challenge from any party.”).
                                                   13
                                                                                            SL 3081369.1
         Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 14 of 16



consequences in that an erroneously reported debt directly affects a person’s credit report. Id.

By contrast, in this case, Plaintiff’s supposed confusion about her rights as to the January Notice

does not present a “risk of real harm.” At worst, Plaintiff would have mistakenly lost her right to

request validation of the debt noted in the January Notice. But, Plaintiff has not alleged that she

could have or would have disputed that debt. Indeed, she has all but admitted that the debt is

valid because she concedes that she was treated at Methodist in August of 2017. See SUMF at

¶¶ 1–3. And even if she could have or would have disputed that debt, it would not have resulted

in any financial harm to her; at most, she would have lost her right to seek validation of the debt.

But as the Fifth Circuit held in Sayles, even if she lost this right, if she disputed the debt after the

30-day period for requesting validation, she could still have disputed the debt such that she could

have prevent negative credit reporting. Id. Plaintiff thus faced no “real risk of harm”. So

Plaintiff lacks an injury in fact and therefore cannot establish Article III standing.

       This Court, therefore, should, in the alternative, dismiss Plaintiff’s Amended Complaint

for lack of standing.

       V.      Conclusion

       Plaintiff’s claims under the FDCPA fail as a matter of law. First, the Notices do not

mislead or deceive even the “least sophisticated consumer” or “unsophisticated consumer.”

Reading the Notices “with some care” and as a whole, it is apparent that they concerned two

separate debts. But even if Plaintiff could establish liability under the FDCPA, she lacks actual

damages. The only actual damages Plaintiff is claiming are damages for emotional distress.

However, Plaintiff has testified that her alleged emotional distress is not related to the Notices.

And even if it were, Plaintiff has disclosed no witnesses to corroborate her self-serving,

conclusory statements that she has suffered emotional distress. Thus, as a matter of law, Plaintiff


                                                  14
                                                                                             SL 3081369.1
         Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 15 of 16



cannot recover damages for emotional distress and lacks any actual damages. Further, because

Plaintiff cannot recover actual damages, she does not have Article III standing to bring this case

and this Court thus lacks subject matter jurisdiction. For all of these reasons, this Court should

grant Medicredit’s Motion for Summary Judgment or, in the Alternative Motion to Dismiss for

Lack of Standing.

       WHEREFORE Defendant Medicredit, Inc., requests this Court grant its Motion for

Summary Judgment or, in the Alternative Motion to Dismiss for Lack of Standing, enter an

Order entering judgment in its favor on Plaintiff’s Amended Complaint or alternatively

dismissing Plaintiff’s Amended Complaint for lack of standing, and for any additional relief this

Court deems appropriate under the circumstances.

       Respectfully submit this 14th day of December, 2018.

                                             Respectfully submitted,

                                             By: s/ Jacob F. Hollars
                                             Jacob F. Hollars (admitted pro hac vice)
                                               Colorado Bar No. 50352
                                             jhollars@spencerfane.com
                                             SPENCER FANE LLP
                                             1700 Lincoln Street, Suite 2000
                                             Denver, Colorado 80203
                                             Tel: 303.839-3707
                                             Fax: 303.839.3838

                                             Mark A. McNitzky
                                              Texas Bar No. 24065730
                                             Mark.mcnitzky@ogletree.com
                                             OGLETREE, DEAKINS, NASH,
                                             SMOAK & STEWART, P.C.
                                             112 E. Pecan St., Suite 2700
                                             San Antonio, Texas 78205
                                             Tel: 210-354-1300
                                             Fax: 210-277-2702

                                             ATTORNEYS FOR DEFENDANT


                                               15
                                                                                        SL 3081369.1
        Case 5:18-cv-00099-XR Document 28 Filed 12/14/18 Page 16 of 16



                              CERTIFICATE OF SERVICE

     I hereby certify that a copy of the above pleading was filed and served via the Court’s
CM/ECF system and served by email on all counsel of record, this 14th day of December, 2018.


                                                               s/ Jacob F. Hollars
                                                               Jacob F. Hollars




                                            16
                                                                                     SL 3081369.1
